Response to Applicant’s Arguments
	Applicant’s arguments filed 5/2/2022 have been fully considered, and they are persuasive.
				Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: receiving a current design of an interior space in a building; generating a data structure representing the interior space, wherein generating the data structure further comprises: populating a plurality of attributes of the data structure; and generating a first three-dimensional model of a first portion of the interior space based on the current design, wherein the first three-dimensional model includes a first feature having a first attribute of the plurality of attributes; displaying the first three-dimensional model to a user; receiving at least a command to modify the first attribute, wherein the at least command comprises a plurality of user goals including an energy consumption goal specifying what level of electrical energy should be consumed by the first feature; generating a feature goal vector that represents a quantitative measure of a degree of importance the user places on each of a plurality of user goals as a function of the at least command; modifying the first three-dimensional model as a function of the at least a command to modify the first attribute; and modifying the cost second attribute associated with the first feature as a function of the modification to the first attribute..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616